      Case 1:03-md-01570-GBD-SN Document 6968 Filed 07/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        7/20/2021


In re:
                                                                        03-MD-1570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                     ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On June 16, 2021, the Court learned that counsel for defendant Wael Jelaidan had passed

away, leaving Jelaidan unrepresented. ECF No. 6867. Accordingly, the Court directed that by

July 19, 2021, Jelaidan must either have a new attorney notice an appearance on his behalf or

inform the Court that he would proceed pro se. Id. The Court enlisted the aid of non-party

attorney Richard W. Sandza in conveying this order to Jelaidan and on June 17, 2021, Sandza

reported that he had given a copy to Jelaidan’s Saudi Arabian attorney, Dr. Bassim Ali, as well

as his secretary, Aftab Hussain. ECF No. 6870. However, Jelaidan has neither filed a letter with

the Court nor had a new attorney notice an appearance.

         Accordingly, the Court will treat Jelaidan as a pro se litigant. It directs him to the

resources the Southern District of New York provides for pro se litigants at

https://www.nysd.uscourts.gov/prose. The Court also notes that this does not provide Jelaidan

grounds to avoid or delay his pending deposition.

         Additionally, the Court directs the Defendants’ Executive Committee to provide a copy

of this order to Jelaidan and to file a letter with the Court confirming that they have done so by

July 27, 2021. That letter must include both email and mailing addresses that the Court may use

to contact Jelaidan.
     Case 1:03-md-01570-GBD-SN Document 6968 Filed 07/20/21 Page 2 of 3




       Upon receipt of this order, Jelaidan is directed to file the Notice of Pro Se Appearance

appended to this order. If he wishes to consent to electronic service, the Court directs him to the

Consent to Electronic Service forms published by the Southern District of New York at

https://www.nysd.uscourts.gov/forms/consent-electronic-service-pro-se-cases, which must

accompany his Notice of Pro Se Appearance.

SO ORDERED.




DATED:         New York, New York
               July 20, 2021




                                                 2
       Case 1:03-md-01570-GBD-SN Document 6968 Filed 07/20/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                     Plaintiff(s),      Docket No: _____CV_____(            )(   )

                  -against-                             NOTICE OF PRO SE APPEARANCE




                                     Defendant(s).

I hereby enter an appearance on my own behalf in this action and request:
(please check one option below)

    that all future correspondence be mailed to me at the address below, or

    that all future correspondence be e-mailed to me at the e-mail address below. I have
     completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.


                                                                                Plaintiff
                                                                                Defendant

Name (Last, First, MI)




Address                       City                   State                    Zip Code




Telephone Number                                     e-mail address




Date                                                 Signature
